DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment/arguments filed 1/7/2021 which was in response to the office action mailed 10/15/2020 (hereinafter the prior office action).
Claim(s) 1, 5-11, 13-21 and 23-32 is/are pending. 
Claim(s) 1, 5-7, 9, 11, 13-14, 16-21, 23-24 and 26-30 is/are amended.
Claim(s) 2-4, 12 and 22 is/are cancelled.
Claim(s) 31 and 32 is/are new.
Claim(s) 1, 11 and 21 is/are independent.
Applicant’s amendments have overcome prior rejection(s) based on 35 U.S.C. 112. 


Response to Arguments
Applicant’s arguments, filed 1/7/2021, have been fully considered but are moot in view of the new grounds of rejection. Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Rejections based on newly cited reference(s) follow.

The arguments are moot because the arguments relate to the prior art of Brown which has now been replaced by Kim, and the limitations being argued about in Applicant’s remarks relate to a new combination of Jia and Kim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5-11, 13-21 and 23-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (U.S. Pub. No. 2015/0094968) (hereinafter “Jia”) in view of Kim et al. (U.S. Pub. No. 2017/0116511) (hereinafter “Kim”).


Regarding claim 1, Jia teaches a method for personalizing actionable energy management (Para. 78 - - system enables consumer/user preferences to be implemented, i.e. energy management is personalized to the user)

comprising:…receiving a user request for energy use information associated with the premise; (Para. 98 - - user accesses/requests information and establishes preferences related to energy management/use; Para. 100 - - each node of the system in which user request is received is a premise)

determining, based at least in part on the disambiguated energy use data, a personalized energy management action for the user; (Para. 105 - - energy management actions determined using user preferences and energy data in digital exchange, where energy data can be for individual device functions, and where data related to individual devices is disambiguated energy use data)

and providing the personalized energy management action to the user.  (Para. 83 - - notification provided to user, where the providing is being interpreted as per dependent claim 8)


Jia does not explicitly teach receiving, from a single meter at a premise associated with a user, aggregated energy use data representing a power consumption profile of the premise; 
generating, using a non-intrusive load monitoring (NILM) technique, disambiguated energy use data associated with the premise by disambiguating the aggregated energy use data, 
wherein generating the disambiguated energy use data is based on one or more on-events and one or more off-events associated with the power consumption profile;

However, Kim teaches receiving, from a single meter at a premise associated with a user, aggregated energy use data representing a power consumption profile of the premise; (Fig. 1 - - total/aggregated energy use data representing power consumption of a house/premise from meter 120 at the house/premise of the user)

generating, using a non-intrusive load monitoring (NILM) technique, disambiguated energy use data associated with the premise by disambiguating the aggregated energy use data, (Para. 8 - - non-intrusive load monitoring (NILM) is used; Para. 46 - - NILM is used for deducing home appliances from the total/aggregate energy use data, thereby disambiguating the aggregate data)

wherein generating the disambiguated energy use data is based on one or more on-events and one or more off-events associated with the power consumption profile; (Para. 98 - - on/off data is used to disambiguate energy use data)

Jia and Kim are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain computer implemented monitoring and control of energy consuming appliances by users.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Jia, by incorporating the above limitation(s) as taught by Kim.

One of ordinary skill in the art would have been motivated to do this modification in order to classify home appliances based on power consumption, as suggested by Kim (Para. 19).



Regarding claim 5, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Kim further teaches wherein the NILM technique comprises at least one of artificial intelligence techniques, machine learning techniques, state machine modeling techniques, or operational research techniques.  (Para. 46 - - NILM comprises deep learning; Para. 44 - - where deep learning is an artificial intelligence technique)

Jia and Kim are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain computer implemented monitoring and control of energy consuming appliances by users.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Jia, by incorporating the above limitation(s) as taught by Kim.

One of ordinary skill in the art would have been motivated to do this modification in order to classify home appliances based on power consumption, as suggested by Kim (Para. 19).



Regarding claim 6, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches receiving, from each of a plurality of devices, corresponding individual energy use data.  (Para. 89 - - communication performed between electric utilities and individual devices)



Regarding claim 7, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches wherein determining the personalized energy management action is further based on: at least one of artificial intelligence, machine learning, natural language, or operational research understanding applied to the user request; (Para. 228 - - machine learning or artificial intelligence techniques used)

and prestored user preferences regarding personalizing energy consumption management.  (Para. 98 - - user accesses/requests information and establishes preferences related to energy management/use)



Regarding claim 8, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches wherein providing the personalized energy management action to the user includes at least one of: visually presenting the personalized energy management action; audibly presenting the personalized energy management action; or  29Attorney Docket No. A015-0027US Lee&Hayestactically presenting the personalized energy management action.  (Para. 83 - - visual notification provided to user in the form of text/email)



Regarding claim 9, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches further comprising: receiving a user instruction from the user in response to providing the personalized energy management action; (Para. 83 - - user takes action after notification is provided to user)

causing a task to be performed that is consistent with the user instruction; (Para. 83 - - home automation system enables user’s instruction to be implemented)

and providing a confirmation to the user upon completion of the task.  (Para. 108 - - completed transaction information provides confirmation to user of completed task)



Regarding claim 10, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches further comprising: automatically performing a task consistent with the personalized energy management action; (Para. 84 - - automatic controller used to, for example, turn off device, as per user preferences)

and providing a confirmation to the user upon completing the task.  (Para. 108 - - completed transaction information provides confirmation to user of completed task)



Regarding claim 11, Jia teaches a system personalizing actionable energy management (Para. 78 - - system enables consumer/user preferences to be implemented, i.e. energy management is personalized to the user)

comprising: one or more processors; and memory communicatively coupled to the one or more processors, the memory storing computer-readable instructions executable by the one or more processors, that when executed by the one or more processors, cause the one or more processors to perform operations (Para. 292 - - computers with processors and memory storing instructions executed by processors)

comprising:…Lee&Hayesreceiving a user request for energy use information associated with the premise; (Para. 98 - - user accesses/requests information and establishes preferences related to energy management/use; Para. 100 - - each node of the system in which user request is received is a premise)

determining, based on the second data and the user request, an action to perform associated with managing an energy consumption at the premise; (Para. 105 - - energy management actions determined using user preferences and energy data in digital exchange, where energy data can be for individual device functions, and where data related to individual devices is disambiguated energy use data)

(Para. 83 - - notification provided to user, where the providing is being interpreted as per dependent claim 18)


But Jia does not explicitly teach receiving first data representing an aggregated energy use at a premise associated with a user;
generating second data by disambiguating the first data,
wherein the first data is disambiguated based on one or more on-events and one or more off-events on a power consumption profile associated with the premise;
and wherein the second data represents a disambiguated energy use of individual devices of a plurality of devices at the premise;30Attorney Docket No. A015-0027US

However, Kim teaches receiving first data representing an aggregated energy use at a premise associated with a user; (Fig. 1 - - total/aggregated energy use data representing power consumption of a house/premise from meter 120 at the house/premise of the user)

generating second data by disambiguating the first data, (Para. 8 - - non-intrusive load monitoring (NILM) is used; Para. 46 - - NILM is used for deducing home appliances from the total/aggregate energy use data, thereby disambiguating the aggregate data)

wherein the first data is disambiguated based on one or more on-events and one or more off-events on a power consumption profile associated with the premise; (Para. 98 - - on/off data is used to disambiguate energy use data)

and wherein the second data represents a disambiguated energy use of individual devices of a plurality of devices at the premise; (Para. 46 - - NILM is used for deducing home appliances from the total/aggregate energy use data, thereby disambiguating the aggregate data)30Attorney Docket No. A015-0027US

Jia and Kim are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain computer implemented monitoring and control of energy consuming appliances by users.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Jia, by incorporating the above limitation(s) as taught by Kim.

One of ordinary skill in the art would have been motivated to do this modification in order to classify home appliances based on power consumption, as suggested by Kim (Para. 19).



Regarding claim 13, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches wherein generating the second data includes: transmitting the first data to an external service; (Para. 82 - - iNodes used to collect users’ data; Para. 93 - - where iNodes are part of an external network/service)

and receiving the second data from the external service.  (Para. 83 - - individual user receives data; Para. 98 - - where individual user interacts to access/request that data)



Regarding claim 14, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Kim further teaches wherein the external service applies a non-intrusive load monitoring (NILM) technique to the first data to generate the second data.  (Fig. 1 - - external service at server 140 applies the NILM technique on first data from meter 120 and generates second data which is transmitted back to house via meter)

Jia and Kim are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain computer implemented monitoring and control of energy consuming appliances by users.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the Jia, by incorporating the above limitation(s) as taught by Kim.

One of ordinary skill in the art would have been motivated to do this modification in order to classify home appliances based on power consumption, as suggested by Kim (Para. 19).



Regarding claim 15, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Kim further teaches wherein the NILM technique comprises at least one of artificial intelligence techniques, machine learning techniques, state machine modeling techniques, or operational research techniques.  (Para. 46 - - NILM comprises deep learning; Para. 44 - - where deep learning is an artificial intelligence technique)

Jia and Kim are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain computer implemented monitoring and control of energy consuming appliances by users.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Jia, by incorporating the above limitation(s) as taught by Kim.

One of ordinary skill in the art would have been motivated to do this modification in order to classify home appliances based on power consumption, as suggested by Kim (Para. 19).



Regarding claim 16, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches receiving, from each of the plurality of devices, data corresponding individual energy use data.  (Para. 89 - - communication performed between electric utilities and individual devices)



Regarding claim 17, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches wherein determining the action is further based on: at least one of artificial intelligence, machine learning, natural language, or operational research understanding applied to the user request; (Para. 228 - - machine learning or artificial intelligence techniques used)

(Para. 98 - - user accesses/requests information and establishes preferences related to energy management/use)



Regarding claim 18, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches wherein causing the action to be provided to the user includes at least one of: visually presenting the action; audibly presenting the action; or tactically presenting the action.  (Para. 83 - - visual notification provided to user in the form of text/email)



Regarding claim 19, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches receiving an instruction associated with performing the action; (Para. 83 - - user takes action after notification is provided to user)

performing a task consistent with the instruction; (Para. 83 - - home automation system enables user’s instruction to be implemented)

(Para. 108 - - completed transaction information provides confirmation to user of completed task)



Regarding claim 20, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches automatically performing a task consistent with the action; (Para. 84 - - automatic controller used to, for example, turn off device, as per user preferences)

and providing a confirmation to the user upon completion of the task.  (Para. 108 - - completed transaction information provides confirmation to user of completed task)



Regarding claim 21, Jia teaches a non-transitory computer-readable storage medium storing computer-readable instructions executable by one or more processors, that when executed by the one or more processors, cause the one or more processors to perform operations (Para. 292 - - computers with processors and memory storing instructions executed by processors)

comprising:…receiving aggregated energy use data corresponding to the power consumption profile associated with the premise; (Para. 82 - - detailed data of usage patterns by energy users are collected, where usage is the power consumption, and pattern is the profile; Para. 100 - - each node of the system in which user request is received is a premise)

…receiving a request for energy use information associated with the disambiguated energy use data; (Para. 98 - - user accesses/requests information and establishes preferences related to energy management/use)

based on the disambiguated energy use data, determining an energy management action associated with the first device or the second device; (Para. 105 - - energy management actions determined using user preferences and energy data in digital exchange, where energy data can be for individual device functions, and where data related to individual devices is disambiguated energy use data)

and causing the energy management action to be provided to the user.  (Para. 83 - - notification provided to user, where the providing is being interpreted as per dependent claim 28)


But Jia does not explicitly teach receiving, from a smart meter at a premise of a user, a power consumption profile associated with the premise;
determining, based on the power consumption profile, one or more on-events and one or more off-events associated with a first device and a second device at the premise;

wherein the disambiguated energy use data is associated with a first energy usage by the first device and a second energy use by the second device;

However, Kim teaches receiving, from a smart meter at a premise of a user, a power consumption profile associated with the premise; (Fig. 1 - - total/aggregated energy use data representing power consumption of a house/premise from meter 120 at the house/premise of the user)

determining, based on the power consumption profile, one or more on-events and one or more off-events associated with a first device and a second device at the premise; (Para. 98 - - on/off data is used to disambiguate energy use data)

generating disambiguated energy use data by disambiguating the aggregated energy use data based at least in part on the one or more on-events and the one or more off-events, (Para. 8 - - non-intrusive load monitoring (NILM) is used; Para. 46 - - NILM is used for deducing home appliances from the total/aggregate energy use data, thereby disambiguating the aggregate data, where NILM technique uses on/off data)

wherein the disambiguated energy use data is associated with a first energy usage by the first device and a second energy use by the second device; (Para. 46 - - NILM is used for deducing home appliances from the total/aggregate energy use data, thereby disambiguating the aggregate data)

Jia and Kim are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain computer implemented monitoring and control of energy consuming appliances by users.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Jia, by incorporating the above limitation(s) as taught by Kim.

One of ordinary skill in the art would have been motivated to do this modification in order to classify home appliances based on power consumption, as suggested by Kim (Para. 19).



Regarding claim 23, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches wherein generating the disambiguated energy use data includes: transmitting the aggregated energy use data to an external service; (Para. 82 - - iNodes used to collect users’ data; Para. 93 - - where iNodes are part of an external network/service)

(Para. 83 - - individual user receives data; Para. 98 - - where individual user interacts to access/request that data)



Regarding claim 24, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Kim further teaches wherein the external service applies a non-intrusive load monitoring (NILM) technique to the aggregated energy use data to generate the disambiguated energy use data.  (Fig. 1 - - external service at server 140 applies the NILM technique on first data from meter 120 and generates second data which is transmitted back to house via meter)

Jia and Kim are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain computer implemented monitoring and control of energy consuming appliances by users.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Jia, by incorporating the above limitation(s) as taught by Kim.

Kim (Para. 19).



Regarding claim 25, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Kim further teaches wherein the NILM technique comprises at least one of artificial intelligence techniques, machine learning techniques, state machine modeling techniques, or operational research techniques.  (Para. 46 - - NILM comprises deep learning; Para. 44 - - where deep learning is an artificial intelligence technique)

Jia and Kim are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain computer implemented monitoring and control of energy consuming appliances by users.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Jia, by incorporating the above limitation(s) as taught by Kim.

One of ordinary skill in the art would have been motivated to do this modification in order to classify home appliances based on power consumption, as suggested by Kim (Para. 19).



Regarding claim 26, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches receiving the first data from the first device that represents an energy use of the first device; and receiving second data from the second device that represents an energy use of the second device. (Para. 89 - - communication performed between electric utilities and individual devices, where two such devices would be the first device providing the first data and the second device providing the second data)



Regarding claim 27, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches wherein determining the energy management action is further based on: at least one of artificial intelligence, machine learning, natural language, or operational research understanding applied to the request; (Para. 228 - - machine learning or artificial intelligence techniques used)

a previous energy management action; (Para. 111 - - previous history of activation, i.e. energy management action, is used)

(Para. 98 - - user accesses/requests information and establishes preferences related to energy management/use)



Regarding claim 28, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches wherein the causing the energy management action to be provided tothe user includes at least one of: visually presenting the energy management action; audibly presenting the energy management action; or tactically presenting the energy management action.  (Para. 83 - - visual notification provided to user in the form of text/email)



Regarding claim 29, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches Lee&Hayesreceiving a user instruction from the user in response to the energy management action; (Para. 83 - - user takes action after notification is provided to user)

performing a task consistent with the user instruction; (Para. 83 - - home automation system enables user’s instruction to be implemented)

(Para. 108 - - completed transaction information provides confirmation to user of completed task)



Regarding claim 30, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches automatically performing a task consistent with the energy management action; (Para. 84 - - automatic controller used to, for example, turn off device, as per user preferences)

and providing a confirmation to the user upon completion of the task.  (Para. 108 - - completed transaction information provides confirmation to user of completed task)



Regarding claim 31, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches receiving notification parameters from the user regarding one or more devices within the premise, (Para. 78 - - system enables consumer/user preferences to be implemented, i.e. energy management is personalized to the user)

 (Para. 89 - - communication performed between electric utilities and individual devices)



Regarding claim 32, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Kim further teaches providing, to the single meter, the disambiguated energy use data. (Fig. 1 - - external service at server 140 applies the NILM technique on first data from meter 120 and generates second data which is transmitted back to house via meter)

Jia and Kim are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain computer implemented monitoring and control of energy consuming appliances by users.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Jia, by incorporating the above limitation(s) as taught by Kim.

One of ordinary skill in the art would have been motivated to do this modification in order to classify home appliances based on power consumption, as suggested by Kim (Para. 19).


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119